2022 WI 42

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:              2019AP1565-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent-Petitioner,
                            v.
                       Ryan Hugh Mulhern,
                                 Defendant-Appellant.

                         REVIEW OF DECISION OF THE COURT OF APPEALS
                         Reported at 394 Wis. 2d 839, 953 N.W.2d 102
                                    (2020 – unpublished)

OPINION FILED:         June 21, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         March 9, 2022

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Pierce
   JUDGE:              Joseph D. Boles

JUSTICES:
ROGGENSACK, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, DALLET, HAGEDORN, and KAROFSKY, JJ.,
joined. ZIEGLER, C.J., filed a concurring opinion, in which
REBECCA GRASSL BRADLEY, J., joined.
NOT PARTICIPATING:


ATTORNEYS:

       For the plaintiff-respondent-petitioner, there were briefs
filed by Sarah L. Burgundy, assistant attorney general, with
whom on the briefs was Joshua L. Kaul, attorney general. There
was an oral argument by Sarah L. Burgundy.


       For the defendant-appellant, there was a brief filed by
Dennis Schertz and Schertz Lase Office, Hudson. There was an
oral argument by Dennis Schertz.
                                                                  2022 WI 42
                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
No.   2019AP1565-CR
(L.C. No.   2016CF255)

STATE OF WISCONSIN                      :            IN SUPREME COURT

State of Wisconsin,

            Plaintiff-Respondent-Petitioner,                   FILED
      v.                                                  JUN 21, 2022
Ryan Hugh Mulhern,                                           Sheila T. Reiff
                                                          Clerk of Supreme Court
            Defendant-Appellant.



ROGGENSACK, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, DALLET, HAGEDORN, and KAROFSKY, JJ.,
joined.   ZIEGLER, C.J., filed a concurring opinion, in which
REBECCA GRASSL BRADLEY, J., joined.




      REVIEW of a decision of the Court of Appeals.          Reversed.



      ¶1    PATIENCE DRAKE ROGGENSACK, J.      We review the court of

appeals' decision1 reversing the circuit court's2 conviction of

Ryan Mulhern for one count of second-degree sexual assault and

one count of misdemeanor bail jumping.           On appeal, the State

      1State v. Mulhern, No. 2019AP1565-CR, unpublished slip op.
(Wis. Ct. App. Oct. 6, 2020) (per curiam).
      2The Honorable Joseph D. Boles of Pierce County Circuit
Court presided.
                                                                        No.     2019AP1565-CR



asks us to reverse the court of appeals, arguing that evidence

of the victim's lack of sexual intercourse is not prior "sexual

conduct" pursuant to Wis. Stat. § 972.11(2)(a)-(b) (2017-2018)3

(collectively        referred      to    as       the    "rape     shield"        statute).

Further, the State argues that, even if the victim's testimony

was inadmissible, the error was harmless.

     ¶2        We conclude that the broad language used to define

"sexual        conduct"    in   the     rape      shield    statute's           prohibition

includes        evidence    concerning         the      victim's    lack        of    sexual

intercourse.         Therefore, the victim's testimony in this case

regarding her lack of sexual intercourse in the week prior to

the sexual assault was improperly admitted.                         However, we also

conclude that, absent the rape shield evidence, a rational jury

would have found Ryan Mulhern guilty of second-degree sexual

assault    beyond     a    reasonable     doubt.           Therefore,         the    circuit

court's error in admitting the victim's testimony was harmless.

                                   I.    BACKGROUND

     ¶3        This case arises out of a sexual assault committed by
Ryan Mulhern against his friend, "Lisa."4                          The State charged

Mulhern    with     one    count   of    second-degree           sexual       assault,    one

count     of     strangulation     and    suffocation,            and     one     count   of

misdemeanor bail jumping.               The case proceeded to trial, during

which, Lisa testified to the assault and the events that took

     3 All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.
     4 Consistent with the policy underlying Wis. Stat. § (Rule)
809.86, we refer to the victim using a pseudonym.

                                              2
                                                                   No.    2019AP1565-CR



place in its aftermath.            She testified that in the late hours of

November 21, 2016, Mulhern texted her and asked to come over to

her    house,    claiming      that   he     was   having   personal      issues         and

sounded "upset" and "frantic."                Lisa agreed to let Mulhern come

over for the night, but told him that he would be sleeping on

the futon and that she "would be there for him as a friend, and

that would be all it was."

       ¶4     Mulhern arrived around midnight and, rather than speak

to Lisa about the personal issues going on in his life, he

continually turned the conversation to Lisa and her life.                           After

a   while,    Lisa     told    Mulhern      that   she   needed    to    go    to   sleep

because she had an exam the next morning.                    She directed Mulhern

to the futon in the living room.                    Lisa went upstairs to her

bedroom, but Mulhern persisted.

       ¶5     Lisa got into bed and under the covers.                    Mulhern laid

on top of the covers and put his arm around her.                              While Lisa

tolerated       this    contact,      she    continued      to    try    to     make      it

"abundantly clear that [she] needed to get to [sleep and that
she] was not interested in anything else."

       ¶6     Mulhern then began to kiss Lisa, who pushed him away,

told    him     to     stop,    and   reminded       him    that    he    was       in    a

relationship.          Mulhern relented and promised to leave if Lisa

would give him a single kiss.                Lisa gave him a peck on the lips

and told him to leave.           Instead, Mulhern became more aggressive.

He held Lisa's head and shoulders down as he kissed her mouth,

face, and neck.          Mulhern got out of bed, removed his clothes,
and got under the covers with Lisa.
                                             3
                                                                 No.     2019AP1565-CR



       ¶7     Mulhern pressed his erect penis against her bottom and

began trying to put his hands up her shirt and down her pants.

When Lisa protested and tried to slap his hands away, Mulhern

grew angrier and more forceful.                 He pinned her against the wall

and removed her pants.           Mulhern maneuvered between her legs and

Lisa felt his penis enter her.                  As he did this, Lisa struggled

to breathe.       Mulhern pressed his forearm against her throat and

her head lay over the edge of the bed.                   She tried to yell for a

roommate, who was not home, but she "could barely get her name

out."       As she tried to scream, Mulhern covered her mouth and

nose with his hand.          She bit his hand and attempted to scream

again.

       ¶8     Lisa's next recollection was being curled up on the

bed and Mulhern standing at the end of the bed and looking

"apologetic and concerned."               He asked Lisa why she was so upset

and offered to get her something to drink.                     He left only after

Lisa threatened to call the police.                    As soon as Mulhern left,

Lisa    called    a   friend   and    told       her   what    had    happened      with
Mulhern.

       ¶9     Later that morning, Lisa called a local sexual assault

resources      team   ("SART")      and    was    told    to   meet    them    at   the

hospital for an examination.              At the hospital, Lisa was examined

by a SART nurse who testified that she had numerous injuries

consistent with an assault.               These injuries included tenderness

and tightness on her neck, a sore throat, a semicircular wound

on her right shoulder, and tenderness on her right chest wall,
inner       thighs,   and   inner    calves.           Additionally,     the     nurse
                                            4
                                                                  No.     2019AP1565-CR



detailed that Lisa had significant injuries to her genital area,

including tenderness on her inner and outer labia, a linear tear

to the left inner labia, an abrasion on her right vaginal wall,

and redness on the left vaginal wall.

       ¶10    Shortly after leaving the hospital, Lisa saw a friend

and told him about the assault.              The friend later testified that

Lisa was distraught and cried when she told him about it.                             Lisa

further testified that the next day, she called the River Falls

Police Department, interviewed with an officer, and told the

officer what had occurred with Mulhern.                    Later that week, Lisa

went   home    for   Thanksgiving      and     told       her   mother    about        the

assault.

       ¶11    Following    Lisa's    testimony,       a   DNA   analyst        from    the

State Crime Lab testified that he used DNA taken from Lisa's

hospital visit and tested it for identification purposes.                               He

tested a sample of saliva-based DNA taken from Lisa's neck and

matched it to Mulhern.            The analyst also tested a vaginal swab

and found the presence of male DNA, but concluded that there was
not a large enough sample to determine whose DNA it was.                               The

analyst further testified that a body's natural processes will

remove foreign DNA deposited into a vagina after a period of

five days following an assault.

       ¶12    Following    this     testimony,    the       State,      over    defense

counsel's objection, attempted to recall Lisa to the stand.                             It

did so to ask Lisa whether she had sexual intercourse in the

week prior to November 22, 2016.              The circuit court allowed the
question     because,     after    reviewing     the      definition      of    "sexual
                                         5
                                                                  No.    2019AP1565-CR



conduct" under the rape shield statute, it determined that Wis.

Stat.   § 972.11(2)(a)        was    limited      to     affirmative         acts    and,

therefore,    the    proposed       testimony      regarding      Lisa's       lack       of

sexual intercourse fell outside the rape shield statute.                             When

Lisa was asked whether she had sexual intercourse in the prior

week, she answered that she had not.                Mulhern was not given the

opportunity to re-cross examine Lisa.

    ¶13      Finally, Mulhern took the stand and told his version

of the events of November 22.                  He testified that Lisa invited

him over that night and he went over to talk and catch up.

After   he   was    confronted      with   his    text    messages      to    Lisa,       he

acknowledged that his testimony was not accurate and that it was

he who had asked to come to Lisa's apartment because he was

"about to have a nervous breakdown."                Next, Mulhern stated that

Lisa had never limited the interaction                    to just speaking "as

friends" or that she told him to sleep on the futon downstairs.

He was forced to also recant this testimony by his text messages

to Lisa.
    ¶14      Mulhern   also    testified         that,    after   talking           for   a

while, they began to kiss consensually.                    He denied that Lisa

ever voiced any resistance or told him to stop.                   Then, they both

removed their own clothes and Mulhern began to kiss Lisa on her

breasts, neck, collarbones, and hips.                  When Mulhern was about to

insert his penis into Lisa's vagina, she suddenly yelled at him

to stop and he left her home.              Mulhern testified that Lisa had

contacted him twice after the incident.                    The first time, she
asked whether Mulhern had ejaculated inside of her, to which he
                                           6
                                                                    No.     2019AP1565-CR



denied penetrating her.               After asking that question, Lisa told

Mulhern never to contact her again.

       ¶15    Following testimony and closing arguments, in which

the State referenced the analyst's five-day time period as well

as Lisa's testimony regarding her lack of sexual intercourse in

the week preceding the assault, the jury convicted Mulhern of

second-degree assault.              Based on the terms of a plea agreement,

because Mulhern was found guilty of the sexual assault charge,

he was also found guilty of the misdemeanor bail jumping charge.

However, the jury acquitted him of the strangulation charge.

Mulhern appealed his convictions.

       ¶16    The     court    of    appeals      reversed.     State      v.       Mulhern,

No. 2019AP1565-CR, unpublished slip op., ¶34 (Wis. Ct. App. Oct.

6, 2020) (per curiam).                 At the court of appeals, the State

conceded       that    the    circuit       court     erroneously        exercised       its

discretion       by     admitting       the       challenged   portion         of    Lisa's

testimony, but asserted that the error was harmless.                           Id., ¶¶23-

24.    The court of appeals disagreed and concluded that the State
had not met its burden to prove beyond a reasonable doubt that a

rational jury would have convicted Mulhern absent the circuit

court's      error.      Id.,       ¶¶27,   34.      Specifically,       the     court    of

appeals noted that the State relied heavily on Lisa's testimony

and the DNA analyst's five-day window to construct a factual

timeline that corroborated its theory of guilt in the case.

Id.,    ¶33.          This    timeline      was     highlighted     in     its      closing

argument.       Id.     We granted the State's petition for review, and
now reverse the court of appeals.
                                              7
                                                           No.      2019AP1565-CR



                             II.    DISCUSSION

                        A.   Standard of Review

     ¶17   This   case       involves        questions         of     statutory

interpretation and application.             Statutory interpretation and

application   present    questions     of    law   that   we     independently

review, while benefitting from decisions of the circuit court

and the court of appeals.      Marder v. Bd. of Regents of the Univ.

of Wis. Sys., 2005 WI 159, ¶19, 286 Wis. 2d 252, 706 N.W.2d 110.

     ¶18   We determine whether the circuit court's decision to

admit evidence was an erroneous exercise of discretion.                    State

v. Sullivan, 216 Wis. 2d 768, 780, 576 N.W.2d 30 (1998).                      "A

circuit court erroneously exercises its discretion if it applies

an improper legal standard or makes a decision not reasonably

supported by the facts of record."          Weborg v. Jenny, 2012 WI 67,

¶41, 341 Wis. 2d 668, 816 N.W.2d 191 (quoting Johnson v. Cintas

Corp. No. 2, 2012 WI 31, ¶22, 339 Wis. 2d 493, 811 N.W.2d 756).

A circuit court's erroneous exercise of discretion in admitting

evidence is subject to the harmless error rule.                State v. Hunt,
2014 WI 102, ¶21, 360 Wis. 2d 576, 851 N.W.2d 434 (citing State

v. Harris, 2008 WI 15, ¶85, 307 Wis. 2d 555, 745 N.W.2d 397).

Whether the error was harmless presents a question of law that

we review independently.           Hunt, 360 Wis. 2d 576, ¶21 (citing

State v. Jackson, 2014 WI 4, ¶44, 352 Wis. 2d 249, 841 N.W.2d

791).




                                      8
                                                                            No.    2019AP1565-CR



                            B.    Wisconsin Stat. § 972.11(2)

      ¶19       The     purpose          of    statutory        interpretation                is    to

determine what the words of the statute mean so that they may be

given effect.           State ex rel. Kalal v. Cir. Ct. for Dane Cnty.,

2004 WI 58, ¶44, 271 Wis. 2d 633, 681 N.W.2d 110.                                      Therefore,

statutory interpretation must begin with the language of the

statute.        If the meaning of the words are plain and unambiguous,

a court's inquiry ends and there is no need to consult extrinsic

sources of interpretation, such as legislative history.                                            Id.,

¶¶45, 46.         Statutory language is given its "common, ordinary,

and accepted meaning, except that technical or specially-defined

words      or    phrases           are    given         their      technical       or     special

definitional          meaning."          Id.,       ¶45   (citing     Bruno       v.    Milwaukee

Cnty., 2003 WI 28, ¶¶8, 20, 260 Wis. 2d 633, 660 N.W.2d 656).

      ¶20       In addition to the plain meaning of statutory words,

"[c]ontext is important to meaning.                         So, too, is the structure

of the statute in which the operative language appears."                                      Kalal,

271     Wis. 2d        633,       ¶46.        Therefore,        "statutory        language          is
interpreted in the context in which it is used; not in isolation

but   as    part       of     a    whole;      in       relation    to   the      language          of

surrounding        or       closely-related             statutes;     and    reasonably,            to

avoid    absurd        or    unreasonable           results     . . .    [and]         read    where

possible to give reasonable effect to every word, in order to

avoid surplusage."                Id.     When courts interpret a statute, they

are   not   at        liberty      to    disregard        "plain,    clear     words          of   the

statute."        Id.        Context also can include the factual setting in


                                                    9
                                                       No.    2019AP1565-CR



which the statute is interpreted.        Seider v. O'Connell, 2000 WI

76, ¶43, 236 Wis. 2d 211, 612 N.W.2d 659.

      ¶21    Turning then to the statute at issue here, Wis. Stat.

§ 972.11(2) provides:

           (a) In this subsection, "sexual conduct" means
      any conduct or behavior relating to sexual activities
      of the complaining witness, including but not limited
      to prior experience of sexual intercourse or sexual
      contact, use of contraceptives, living arrangement and
      life-style.

            (b) If the defendant is accused of a crime under
      s. 940.225, 942.09, 948.02, 948.025, 948.05, 948.051,
      948.06, 948.07, 948.08, 948.085, 948.09, or 948.095,
      or under s. 940.302(2), if the court finds that the
      crime    was  sexually   motivated,  as   defined   in
      s. 980.01(5), any evidence concerning the complaining
      witness's prior sexual conduct or opinions of the
      witness's prior sexual conduct and reputation as to
      prior sexual conduct shall not be admitted into
      evidence during the course of the hearing or trial,
      nor shall any reference to such conduct be made in the
      presence of the jury, except the following, subject to
      s. 971.31(11):

           1. Evidence of the complaining          witness's    past
      conduct with the defendant.

           2. Evidence of specific instances of sexual
      conduct showing the source or origin of semen,
      pregnancy or disease, for use in determining the
      degree of sexual assault or the extent of injury
      suffered.

           3. Evidence of prior untruthful allegations of
      sexual assault made by the complaining witness.
§ 972.11(2)(a)-(b).

      ¶22    We examine the text of Wis. Stat. § 972.11(2)(a) and

(b)   to    determine   whether   para. (a)'s   definition    of   "sexual
conduct" includes a lack of "sexual intercourse."            If a lack of


                                    10
                                                                        No.     2019AP1565-CR



"sexual        intercourse"        is       included       within       the          statutory

definition,        does    evidence         of    a    victim's      lack       of     "sexual

intercourse"       qualify      for       admission     under     one      of   para. (b)'s

exceptions.        We address each of these questions in turn.                             In

doing so, it is helpful to begin with a reexamination of our

past decisions that have involved the question of whether the

rape shield statute's definition of "sexual conduct" includes a

lack of sexual conduct.

                           1.    Rape shield decisions

       ¶23     Wisconsin's rape shield statute was enacted in 1976

and,       apart   from   updated         cross-references,          the      two     relevant

paragraphs,        Wis.    Stat.      § 972.11(2)(a)-(b),            remain          unchanged

today.       Three years after its enactment, in State v. Clark, a

fifteen-year-old victim of sexual assault was allowed to testify

"that she never had intercourse with anyone before the incident

in question."          State v. Clark, 87 Wis. 2d 804, 810, 275 N.W.2d

715    (1979).         Following      a    postconviction       motion,         the    circuit

court reviewed the rape shield                    statute and concluded it had
erred by allowing that testimony.                      Id. at 813.         On appeal, one

question presented was whether "it was error to receive evidence

concerning [a victim's] chastity[.]"5                    Id.    However, in briefing,

the "state concede[d] that the trial court erred in admitting

[the       victim's]    testimony         that   she    did    not    have      intercourse

before the incident in question."                     Id. at 817.       We accepted the

       The appeal in State v. Clark, 87 Wis. 2d 804, 275 N.W.2d
       5

715 (1979), was filed before the court of appeals was part of
Wisconsin's appellate procedure.

                                             11
                                                                  No.   2019AP1565-CR



concession and did not interpret § 972.11(2)(a).                        Instead, we

proceeded directly to a harmless error analysis.

       ¶24   In Gavigan, we again accepted the State's concession

that   the   circuit    court     erred    in       admitting    testimony    of   the

victim's virginity prior to being assaulted.                     State v. Gavigan,

111 Wis. 2d 150, 158, 330 N.W.2d 571 (1983).                     In accepting the

State's concession, we noted that:

       Sec. 972.11(2)(b), Stats., precludes the admission of
       "any evidence" pertaining to a complainant's prior
       sexual conduct or reputation. Nothing in the statute
       limits its applicability to prior affirmative acts.
       Rather, the plain meaning of the words "prior sexual
       conduct" includes the lack of sexual activity as well.
       Accordingly, we conclude a statement that a woman is a
       virgin is necessarily a comment on the woman's prior
       sexual conduct. The two references in question do not
       fall within any of the three exceptions listed in sec.
       972.11(2)(b).     Nor do they establish any fact
       independent of the complainant's prior sexual conduct
       which is relevant to an issue in the case. Therefore,
       the virginity testimony was inadmissible under the
       statute.
Id. at 158–59.         However, despite this pronouncement that "the

plain meaning of the words 'prior sexual conduct' includes the

lack   of    sexual    activity    as     well,"      id.   at   159,   we    allowed

evidence of the victim's virginity in regard to proof of lack of

consent.     Id. at 160.

       ¶25   We fashioned a test that would allow evidence to come

in      "only     if"      the       evidence            met      the     following

conditions:     (1) "[T]he      evidence       []    serve[d]    to   prove   a    fact

independent of the complainant's prior sexual conduct which is

relevant to an issue in the case."                     Id. at 157.       (2) "[T]he
probative value of the evidence [] outweigh[ed] any prejudice

                                          12
                                                                No.     2019AP1565-CR



caused    by   its   relation      to    the    complainant's         prior   sexual

conduct."      Id.   (3) "[T]he jury's consideration of the evidence

[] [was] limited to the purpose for which it was admitted."                      Id.

at 157-58.

    ¶26     Following       Gavigan's          court-made      exception,        the

legislature amended Wis. Stat. § 972.11(2) by adding para. (c).

It provides:

    Notwithstanding s. 901.06, the limitation on the
    admission of evidence of or reference to the prior
    sexual conduct of the complaining witness in par. (b)
    applies regardless of the purpose of the admission or
    reference unless the admission is expressly permitted
    under par. (b) 1., 2. or 3.
§ 972.11(2)(c).      This amendment limited the court from expanding

the exceptions to § 972.11(2)(a) beyond those provided by the

legislature in § 972.11(2)(b).

    ¶27     Following      the   amendment      that   added    para. (c),       the

State has continued its practice of conceding that, for the

purposes of an appeal, evidence of a victim's lack of prior

sexual conduct is inadmissible under the rape shield statute and

has proceeded to argue for harmless error.                  See, e.g., State v.

Mitchell, 144 Wis. 2d 596, 600, 609, 424 N.W.2d 698 (1988) ("The

defendant and state agree that under our prior cases 'prior

sexual conduct' includes lack of prior sexual conduct, that is,

virginity.").

    ¶28     However, in the matter now before us, the State has

changed   course     and    does   not    concede      that    Lisa's     testimony

regarding her lack of sexual intercourse during the week before
the alleged sexual assault was admitted in error.                     Therefore, we

                                         13
                                                                        No.    2019AP1565-CR



have occasion to interpret the definition of "sexual conduct" in

Wis. Stat. § 972.11(2)(a).

       ¶29       We recently held in State v. Bell that "[p]rior sexual

conduct includes a lack of sexual conduct, meaning that evidence

that       a    complainant          had    never       had   sexual    intercourse      is

inadmissible."           State v. Bell, 2018 WI 28, ¶63, 380 Wis. 2d 616,

909 N.W.2d 750.                Seeking to escape from this statement, the

State asserts that this language should be ignored because its

"reasoning         on    that       point   was     a    reiteration     of    an    adopted

concession in a case decided over three decades ago."6

                                2.    Rape shield evidence

       ¶30       Wisconsin          Stat.     § 972.11(2)(a)           defines       "sexual

conduct"         as     "any    conduct       or    behavior     relating       to    sexual

activities of the complaining witness, including but not limited

to prior experience of sexual intercourse or sexual contact, use

of      contraceptives,              living        arrangement     and        life-style."

§ 972.11(2)(a).           We interpret and apply its provisions in regard

to Lisa's testimony that she did not have sexual intercourse in
the week preceding the assault.

       ¶31       First, we note that "sexual conduct" is linked in the

statutory definition to "any conduct or behavior relating to

sexual         activities      of    the    complaining       witness."        Wis.    Stat.

§ 972.11(2)(a).           "Sexual activities" are not required to include

prior      sexual       intercourse,        although      they   may    do    so.      Also,

"conduct"         is     an     alternative         to    "behavior"         ("conduct    or

       6   Pet. Br. at 11.

                                               14
                                                                   No.      2019AP1565-CR



behavior") so long as it relates to sexual activities of the

victim.

       ¶32   Second,     "sexual     conduct"       is   defined       in   Wis.   Stat.

§ 972.11(2)(a) to include "living arrangement" and "life-style"

if they relate to sexual activities of the victim.                          Therefore,

para. (a) employs very broad terms in its definition of "sexual

conduct," so long as "living arrangement" and "life-style" have

a    connection    to    the    "sexual       activities     of    the      complaining

witness."       § 972.11(2)(a).

       ¶33   Third, the legislature chose to modify "conduct" with

the word "any."         "Any" is not defined in Wis. Stat. § 972.11(2).

A dictionary definition provides that "any" is "one, some, or

all    indiscriminately        of   whatever     quantity"        or   "some    without

reference to quantity or extent."7               Therefore, the plain meaning

of    "sexual    conduct"      as   defined    in     § 972.11(2)(a)        includes   a

broad range of evidence to which para. (b) precludes admission

except as specifically excepted in para. (b).

       ¶34   Furthermore, "relating," the gerund form of "relate,"
which is defined as "to show or establish logical or causal

connection      between,"8     indicates       that    the   statutory       definition


       Any,
       7          Merriam-Webster        Online        Dictionary,
https://www.merriam-webster.com/dictionary/any    (last    visited
Mar. 23, 2022); see also State v. Sample, 215 Wis. 2d 487, 499,
573 N.W.2d 187 (1998) ("For purposes of statutory interpretation
or construction, the common and approved usage of words may be
established by consulting dictionary definitions.").

       Relate,
       8            Merriam-Webster       Online                          Dictionary,
https://www.merriam-webster.com/dictionary/relate                      (last visited
Mar. 23, 2022).

                                          15
                                                                     No.   2019AP1565-CR



does not narrowly limit the prohibition of evidence.                          Rather, it

seeks to identify any evidence that has a causal or logical

relationship to sexual conduct of a "complaining witness."                           The

complaining witness's lack of sexual intercourse the week before

the sexual assault at issue here bears a causal and logical

connection       to   whether       she     participated      in     sexual     conduct.

Stated otherwise, Wis. Stat. § 972.11(2)(a)'s usage of "any" and

"relating    to"      sets    broad       application     that     extends     beyond   a

definition of evidence concerning affirmative acts.                        See Burbank

Grease Servs., LLC v. Sokolowski, 2006 WI 103, ¶22, 294 Wis. 2d

274, 717 N.W.2d 781 ("'Any' is a very broad term."); Kalal, 271

Wis. 2d 633, ¶44.

    ¶35     In    addition,         the    interpretation      and    application       of

statutory terms such as "life-style" and "living arrangement"

under the particular facts of a given case, may cause para. (a)

to be ambiguous.         Seider, 236 Wis. 2d 211, ¶43 ("Permitting the

facts of a case to gauge ambiguity simply acknowledges that

reasonable minds can differ about a statute's application when
the text is a constant but the circumstances to which the text

may apply are kaleidoscopic.").                      That is, interpretations of

Wis. Stat.       § 972.11(2)(a)           by reasonably well-informed persons

may vary.        Westmas v. Creekside Tree Serv., Inc., 2018 WI 12,

¶18, 379 Wis. 2d 471, 907 N.W.2d 68 (explaining that where a

statute    is    capable      of    being        understood   by    reasonably     well-

informed     persons     in        two     or    more   senses,      the   statute      is

ambiguous).           However,       the        facts   presented     herein     involve
testimony concerning only sexual intercourse, not "life-style"
                                                16
                                                                          No.     2019AP1565-CR



or "living arrangement."              Accordingly, we do not address life-

style    or     living      arrangement      and    rely       on     a     plain       meaning

definition       of    sexual    intercourse            for     our       discussion       and

decision.

     ¶36       As a means of disputing the conclusion that Lisa's

lack of sexual intercourse in the week prior to the assault is

sexual    conduct      to    which    Wis.    Stat.      § 972.11(2)(b)             prohibits

admission, the State cites              People v. Sharpe, 918 N.W.2d 504

(Mich. 2018).          Sharpe interprets a similar, but not identical

rape shield statute, which the State argues is entitled to our

consideration as interpretive of § 972.11(2).                         Under Michigan's

rape shield statute, "[e]vidence of specific instances of the

victim's sexual conduct, opinion evidence of the victim's sexual

conduct, and reputation evidence of the victim's sexual conduct

shall    not    be    admitted . . . ."            Mich.      Comp.       Laws     § 750.520j

(2017-18).9

     ¶37       In Sharpe, the Michigan Supreme Court concluded that

evidence       that   the    victim    "did       not    engage       in        other    sexual
intercourse in 2014 does not fall within the plain language of

the rape-shield statute."              Id at 513.             It concluded that this

"evidence demonstrate[d] an absence of conduct, not a 'specific

     9 As with the Wisconsin rape shield statute, Michigan's rape
shield statute allows for evidence to be admitted under
delineated    exceptions     if    "the    judge    finds    that
the . . . proposed evidence is material to a fact at issue in
the case and that its inflammatory or prejudicial nature does
not outweigh its probative value." Mich. Comp. Laws § 750.520j
(2017-18).   Neither of those exceptions was applicable to the
analysis at hand.

                                             17
                                                                         No.     2019AP1565-CR



instance' of sexual conduct.                      [And that to exclude] evidence of

a lack of sexual partners under the rape-shield statute would

render the phrase 'specific instances' meaningless."                             Id.

       ¶38        Importantly, in coming to this conclusion, the court

distinguished words of the Michigan rape shield statute, which

prohibit "specific instances" of a victim's prior sexual conduct

from    Wisconsin's            rape    shield       statute,     which     prohibits       "any

evidence" of the victim's prior sexual conduct.                               Id. at 513 n.9

(comparing textual differences in state rape shield statutes).

       ¶39        The State, in disagreement with the Michigan Supreme

Court,          asserts   that      these     are       "distinctions    []     without    [a]

difference."10            We agree with the Michigan Supreme Court that

these are dissimilar statutes, and therefore, whether evidence

of a victim's lack of sexual intercourse is included in the

plain       meaning       of    Wis.       Stat.    § 972.11(2)(a)'s          definition     of

"sexual         conduct"       is   not     assisted      by   Sharpe    or    the     Michigan

statute.

       ¶40        Next, we examine Wis. Stat. § 972.11(2)(b).                        It begins
with        a    prohibition          on    the     admittance     of     "any       evidence"

"concerning the complaining witness's prior sexual conduct or

opinions of the witness's prior sexual conduct and reputation as

to prior sexual conduct" that is stated differently than simply

repeating          the    definition         of     "sexual     conduct"       expressed    in

para. (a).          This case does not involve the opinions of others or



       10   Pet. Br. 23.

                                                   18
                                                                        No.    2019AP1565-CR



Lisa's reputation as to prior sexual conduct.                           Therefore, we do

not address those provisions.

      ¶41    Instead,     we    move    from       Wis.    Stat.        § 972.11(2)(b)'s

initial prohibition of the admission of evidence, to its three

legislative exceptions, § 972.11(2)(b)1., 2. and 3.                            We do so to

determine     whether     evidence       of        a    victim's        lack    of    sexual

intercourse in the week prior to the sexual assault fits within

a statutory exception to admission of evidence under the rape

shield statute.          Although para. (b) includes a prohibition of

evidence     of   "sexual      conduct"       as       defined    in     para. (a),        the

following evidence may be admissible:

           1. Evidence of the complaining                         witness's      past
      conduct with the defendant.

           2. Evidence of specific instances of sexual
      conduct showing the source or origin of semen,
      pregnancy or disease, for use in determining the
      degree of sexual assault or the extent of injury
      suffered.

           3. Evidence of prior untruthful allegations                               of
      sexual assault made by the complaining witness.
§ 972.11(2)(b).
      ¶42    After examination of testimony at issue in this case,

we   conclude     that   none    of    these       exceptions       is    applicable        to

Lisa's testimony regarding her lack of sexual intercourse in the

week prior to the assault because the State did not use this

evidence    for    a   statutory       purpose:          i.e.,     to    determine        "the

degree of sexual assault or the extent of injury suffered."

Wis. Stat. § 972.11(2)(b)2.                 Subsection (2) allows the use of
"sexual     conduct"     evidence      to     discern       the    origin       of   semen,

                                            19
                                                             No.     2019AP1565-CR



pregnancy, or disease for purposes limited by statute.                  However,

the State did not use the evidence obtained by vaginal swab for

a listed statutory purpose.         Rather, the State used it as proof

that Lisa did not have sexual intercourse in the week prior to

Mulhern's assault.       Therefore, subsec. (2) cannot be a basis for

the lawful introduction of Lisa's testimony.11               Consequently, we

conclude that Lisa's testimony, that she did not have sexual

intercourse with anyone during the week preceding the assault,

is barred by the broad language of the rape shield statute and,

therefore, was erroneously admitted by the circuit court.

                            C.    Harmless Error

    ¶43     Because   Lisa's     testimony    was    admitted   in    error,    we

consider whether the circuit court's admission of that testimony

was harmless.     The erroneous admission of evidence is subject to

the harmless error rule.           See State v. Fishnick, 127 Wis. 2d

247, 267, 378 N.W.2d 272 (1985) (concluding that testimony was

erroneously admitted but affirming conviction on harmless error

grounds).     Harmless error requires us to examine the error's
effect on the jury.       Hunt, 360 Wis. 2d 576, ¶26.              For an error

to be harmless, the party that benefitted from the erroneous

admission   (in   this    case,    the     State),    must   prove     beyond   a

reasonable doubt that "a rational jury would have found the


    11  We conclude that neither of the other exceptions in Wis.
Stat. § 972.11(2)(b) is applicable to the facts presented
herein.    Additionally, we decline to create or recognize any
other exceptions not already stated in the text according to the
legislature's most recent amendment to § 972.11(2).     Cf. Wis.
Stat. § 972.11(2)(c).

                                      20
                                                                            No.     2019AP1565-CR



defendant         guilty      absent       the    error."         Id.     (quoting       State      v.

Harvey, 2002 WI 93, ¶49, 254 Wis. 2d 442, 647 N.W.2d 189).                                          We

previously         have    articulated           several      factors      to     assist       in   a

harmless      error       analysis,        including        but    not    limited        to:    "the

importance of the erroneously admitted or excluded evidence; the

presence or absence of evidence corroborating or contradicting

the erroneously admitted or excluded evidence; the nature of the

defense;      the       nature        of   the      State's       case;    and     the       overall

strength of the State's case."                      Hunt, 360 Wis. 2d 576, ¶27.

       ¶44    Here,        the        State      asserts      that,       even    without        the

erroneous         admission           of     Lisa's     testimony,         there        is     still

overwhelming evidence that proves beyond a reasonable doubt that

a rational jury would have found Mulhern guilty of second-degree

sexual assault.            Although we acknowledge that Mulhern was denied

the opportunity to re-cross examine Lisa and that the State

relied       on        Lisa's     inadmissible             testimony       in     its        closing

arguments; we nonetheless recognize the overall strength of the

State's case and conclude that the circuit court's error was
harmless.

       ¶45    The        SART     nurse's         testimony        was     crucial       evidence

presented         to    the     jury.         She      testified        about     her    physical

examination of Lisa and the injuries that Lisa's body evidenced.

She    testified           that       Lisa       had    numerous         physical        injuries,

including significant injuries to her genital area.                                      She said

that   Lisa       suffered        a    linear       tear    to    her     left    inner       labia,

tenderness on her inner and outer labia, an abrasion on her
right vaginal wall, and redness on the left vaginal wall.                                        She
                                                  21
                                                             No.     2019AP1565-CR



also testified that Lisa had tenderness and tightness on her

neck, a sore throat, a semicircular wound on her right shoulder,

and tenderness on her right chest wall, inner thighs, and inner

calves.         The    nurse   confirmed     that   Lisa's     injuries       were

consistent with sexual assault and Lisa's recounting of what had

happened to her.         In essence, Lisa's injuries provided physical

evidence that corroborated her description of Mulhern's assault,

and they also contradicted Mulhern's version of his interaction

with Lisa.

    ¶46     A DNA analyst from the State Crime Laboratory used DNA

taken     from     Lisa's      hospital     visit   and      tested     it    for

identification purposes.         He tested a sample of saliva-based DNA

taken from Lisa's neck and matched it to Mulhern.                    This placed

him in physical contact with Lisa.              The analyst also tested a

vaginal swab and found the presence of male DNA; however, there

was not a large enough sample to determine whose DNA it was.

    ¶47     Lisa also made contemporaneous reports of the sexual

assault.        Although we recognize that contemporaneous reporting
may not always be indicative of the veracity of an allegation,

we observe that immediately after it happened, Lisa called her

roommate to let her know.         Later that same day, she reported the

assault to the SART nurse and met her at a hospital for an

examination.          After leaving the hospital, Lisa told a friend

about     the    assault.       The   friend   testified      that     Lisa    was

distraught and crying.           The next day, Lisa called the River

Falls Police Department, interviewed with an officer, and told
the officer what had occurred with Mulhern.                  Later that same
                                       22
                                                                      No.      2019AP1565-CR



week, Lisa told her mother about the assault while home for

Thanksgiving.

       ¶48     Finally,      Mulhern's      own   testimony,       and       his    repeated

retractions that were forced by his prior text messages, also

support the jury's concluding beyond a reasonable doubt that he

was guilty of sexual assault.                For example, Mulhern was required

to retract his assertions that Lisa had been the one to invite

him over, that she had never limited the interaction to just

speaking "as friends," and that she told him to sleep on the

futon downstairs.            Each of Mulhern's retractions made him less

credible in the eyes of the jury and supported Lisa's report

that he sexually assaulted her.

       ¶49     Attempting      to   discount      the    strength       of    the       State's

case    and    witness       testimony,      Mulhern      argues      that     the      jury's

decision not to convict him of strangulation and suffocation

casts       doubt   on   Lisa's     testimony     as     a   whole.      The       court    of

appeals agreed saying that the acquittal "suggests that the jury

had a reasonable doubt as to whether [Lisa's] testimony fully
and    accurately        described    Mulhern's         actions."12          However,      the

different       outcomes      on    the    sexual      assault     and       strangulation

charges       are    more    reasonably      explained       by   the    difference         in

elements needed to prove each crime.

       ¶50     To convict Mulhern of strangulation and suffocation,

the State was required to prove that Mulhern (1) intentionally

(2) impeded         Lisa's   normal       breathing     or   circulation           of    blood;

       12   Mulhern, No. 2019AP1565-CR, at ¶31.

                                             23
                                                                   No.   2019AP1565-CR



(3) by applying pressure on the throat or neck or by blocking

the nose or mouth.          Wis. Stat. § 940.235(1).13             By contrast, to

convict Mulhern of second-degree sexual assault, the State was

required     to    prove     that     Mulhern      (1) had      sexual   intercourse

(2) with Lisa (3) without consent (4) by use or threat of force

or violence.14

      ¶51   Based on the required elements for each crime, it is

reasonable    that     the    jury     concluded         that   there    was   enough

evidence to convict Mulhern on the sexual assault charge and not

on the strangulation charge.               This is so because strangulation

requires    that    the     State     prove      that    Mulhern   acted   with    the

"mental purpose to impede normal breathing or circulation of

blood or was aware that [the] conduct was practically certain to

cause that result."            State v. Christel, Nos. 2020AP1127-CR &

2020AP1128-CR, unpublished slip op., ¶45 n.7, (Wis. Ct. App.

Dec. 8, 2021) (quoting Wis JI——Criminal 1255 (2014)).                       The jury

could have concluded that Mulhern used force to assault Lisa,

but   did   not    intend    to     stop   her    from    breathing;     rather,   his
covering her mouth was to limit her screams.                       The elements of




       In full, Wis. Stat. § 940.235(1) provides that "[w]hoever
      13

intentionally impedes the normal breathing or circulation of
blood by applying pressure on the throat or neck or by blocking
the nose or mouth of another person is guilty of a Class H
felony."

       In full, Wis. Stat. § 940.225(2)(a) provides that whoever
      14

"[h]as sexual contact or sexual intercourse with another person
without consent of that person by use or threat of force or
violence" is guilty of a Class B Felony.

                                           24
                                                                 No.   2019AP1565-CR



the two crimes are distinct; they do not overlap in regard to

the facts needed to prove each crime.

    ¶52     Additionally, if we were to agree with Mulhern and the

court of appeals that the jury may have doubted Lisa's testimony

regarding strangulation, it does not follow that it would then

simultaneously doubt her testimony regarding the sexual assault.

This case was not simply a straightforward assessment of both

parties' credibility.        Instead, the inconsistencies inherent in

Mulhern's     testimony,     combined      with    the     consistency     between

Lisa's testimony and the physical evidence of bodily injury that

Lisa suffered, prove beyond a reasonable doubt that a rational

jury would have found Mulhern guilty of second-degree sexual

assault without Lisa's testimony that she did not have sexual

intercourse    in   the    week   before     the   assault.        Therefore,    we

conclude    that    the   circuit   court's        error    in   admitting     that

testimony was harmless.




                                        25
                                                                 No.    2019AP1565-CR



                               III.    CONCLUSION

    ¶53     We conclude that the broad language used to define

"sexual     conduct"     in   the     rape    shield     statute's     prohibition

includes     evidence     concerning         the    victim's    lack    of    sexual

intercourse.        Therefore, the victim's testimony in this case

regarding her lack of sexual intercourse in the week prior to

the sexual assault was improperly admitted.                     However, we also

conclude that, absent the rape shield evidence, a rational jury

would have found Ryan Mulhern guilty of second-degree sexual

assault    beyond    a   reasonable     doubt.          Therefore,     the   circuit

court's error in admitting the victim's testimony was harmless.

    By      the   Court.—The        decision       of   the    court   of    appeals

reversed.




                                        26
                                                                        No.   2019AP1565.akz


       ¶54    ANNETTE KINGSLAND ZIEGLER, C.J.                    (concurring).          Ryan

Mulhern was convicted of second-degree sexual assault.                              He now

appeals claiming that because of the rape shield law, it was

error for the victim, Lisa, to testify that she did not have

intercourse      with   another        individual        the     week     prior    to    the

assault.       The majority agrees with Mulhern that admission of

that testimony was in error, but the majority concludes that the

error was harmless.        I concur because the lack of sexual conduct

is not sexual conduct, and the rape shield statute does not

apply to Lisa's testimony.             Lisa's testimony directly related to

the    defense   asserted     and      the    DNA    expert's     testimony.            At   a

minimum, that testimony "opened the door" to the response she

wished to offer.          It was not error for the circuit court to

admit Lisa's testimony into evidence.

       ¶55    Lisa testified that Mulhern sexually assaulted her on

November 21, 2016.           She reported the sexual assault shortly

after    it   occurred,    and    physical          evidence     was     collected      soon

thereafter.      Mulhern's     DNA      was      found      on   Lisa's       neck.          In
addition, male DNA was found in her vagina, but the sample was

not large enough to determine whose DNA it was.

       ¶56    At trial, Mulhern defended himself and asserted that

Lisa    was   not   telling      the    truth.         He      denied     having      sexual

intercourse with Lisa.           According to Mulhern, Lisa and he kissed

and took off their clothes, but before they were about to have

sex Lisa emotionally and without any warning yelled and demanded

that he leave.       Mulhern asserted that any male DNA found inside
her vagina was not his, and therefore the DNA must have come

                                             1
                                                                    No.    2019AP1565.akz


from someone else.            Mulhern argued to the jury that "the only

place they found DNA that they can attribute to [him] is on the

back   of    her     neck,"   and   the    accusations       from    "the    State    and

[Lisa]"        that       accuse          Mulhern         "of       having       sexual

intercourse . . . did not occur."                 In cross-examination of Lisa,

Mulhern's      counsel    asked     Lisa    if     she    was    "always     completely

truthful."         Defense counsel then cross-examined the State's DNA

expert and pointed out that, other than the DNA on Lisa's neck,

there was "nothing else that [the DNA report] can attribute to

Ryan Mulhern."          Mulhern's counsel emphasized during the cross-

examination that the DNA samples do not prove Mulhern's guilt.

Specifically, Mulhern's counsel stated that "the samples [taken

from Lisa's vagina] had a male contribute" but the expert "[did

not] know whether it's Ryan or not."                     In other words, Mulhern's

defense was that while they had certain contact, Lisa must have

had intercourse with someone else.

       ¶57    With    Mulhern   arguing         unambiguously      that    he   did   not

have sex with Lisa and thereby any male DNA must have come from
a different source, the prosecution called Lisa back to the

stand.       Lisa testified that she had not had sex with any other

person in the week prior to the assault.                        After receiving this

testimony, the State called back its DNA expert, who testified

that the male DNA would generally remain in the vagina only five

days after sexual contact.                 After hearing all the available




                                            2
                                                                        No.    2019AP1565.akz


evidence, Mulhern was convicted of second-degree sexual assault.1

Wis. Stat. § 940.225(2)(a) (stating that it is a Class C felony

for anyone who has "sexual contact or sexual intercourse with

another person without consent of that person by use or threat

of force or violence").

       ¶58        The    majority       here    errs    in    concluding       that    Lisa's

testimony concerning the lack of sexual activity the week before

the attack is barred under Wisconsin's rape shield statute, Wis.

Stat.      §   972.11.          See     majority     op.,    ¶42.     Specifically,       the

majority errs in concluding that it is Mulhern who is protected

under the rape shield statute.                         According to the majority's

reading of the rape shield statute, the statute protects the

perpetrator of the assault from the inculpatory testimony of the

victim.           The testimony, if believed, would be evidence that

Mulhern        was      the    source    of    DNA   found     on    Lisa's    body.     The

majority applies the rape shield statute in a manner that harms

rather than shields the victim.                      At a minimum, the defense that

was offered "opened the door" to allowing Lisa to testify about
the lack of an alternative source.

       ¶59        Quite often in sexual assault cases, juries have to

weigh and consider competing versions of events and determine,

in their search for the truth, which portion of the testimony

they       find    more       appealing    to   their       good    judgment    and    common

sense.         In other words, they have to decide who they believe.


       As part of the same criminal complaint, Mulhern was
       1

acquitted of a charge of strangulation, Wis. Stat. § 940.235(1),
and was found guilty to misdemeanor bail jumping, Wis. Stat.
§ 946.49(1)(a).

                                                 3
                                                          No.   2019AP1565.akz


Given the intimate nature of these offenses, victims of rape and

sexual    assault    often    provide   very   personal   evidence   to   the

police and assist in the prosecution of their assailants.                 Many

times, sexual assault victims know their assailant and in fact

may   have   had    prior    sexual   relations.2   See   The   Centers    for

Disease Control and Prevention, The National Intimate Partner

and Sexual Violence Survey 22-23 (2011) (reporting that between

14% and 15% of rape victims were assaulted by a stranger and

upward toward 50% of rapes are committed by friends and intimate

      2The vast majority of rapes and sexual assaults are not
reported.       See    U.S.   Department   of   Justice,   Criminal
Victimization, 2018 8 (Sept. 2019) (stating that in 2017 and
2018 between 25% to 40% of sexual assaults and rapes were
reported to police); National Sexual Violence Resource Center,
Statistics About Sexual Violence 2 (2015) ("Rape is the most
under-reported crime; 63% of sexual assaults are not reported to
police.").   Victims often do not want to make known details of
how they were violated and publicly recount the extraordinarily
traumatic events in their lives. Even when sexual assaults and
rapes are reported, a minority lead to arrests.       E.g., compare
U.S. Department of Justice, supra 4, 8 (stating that there were
183,000 reported sexual assaults or rapes in 2018), with Federal
Bureau of Investigation, Crime in the United States: 2018,
https://ucr.fbi.gov/crime-in-the-u.s/2018/crime-in-the-u.s.-
2018/tables/table-29 (last visited June 6, 2022) (explaining
that there were 72,142 arrests for sexual assault and rape in
the United States in 2018); Rape, Abuse, & Incest National
Network,     The     Criminal     Justice    System:    Statistics,
https://www.rainn.org/statistics/criminal-justice-system      (last
visited June 6, 2022) (stating that out of 1,000 sexual
assaults, 310 are reported to police and 50 reports lead to an
arrest).   Even when a victim reports a sexual assault or rape,
and even when the State proceeds with prosecution, conviction
rates are low.         See U.S. Department of Justice, Felony
Defendants in Large Urban Counties 22 (2013) (finding that
"[t]he probability that a defendant would eventually be
convicted    of    the    original    felony   charge"    was   the
"lowest . . . for charged with rape (35%) and assault (33%)");
Rape, Abuse, & Incest National Network, supra (stating that 2.8%
of sexual assaults or rapes lead to a conviction).

                                        4
                                                                          No.    2019AP1565.akz


partners).        Often      times,    cases      come    down       to     a     credibility

determination between the victim and the defendant.                                See State

v. Hurley, 2015 WI 35, ¶81, 361 Wis. 2d 529, 861 N.W.2d 174

(explaining in the context of a child sexual assault that many

cases "boiled down to a credibility determination" in which the

prosecution       relies       "on     a     single       witness . . . frequently

unsupported by physical evidence").

      ¶60    Before rape shield legislation, defendants in sexual

assault cases would use a victim's sexual history to attack the

credibility of the victim and the victim's story.                                Rape shield

legislation was written to stop the practice.                                   See State v.

Vonesh, 135 Wis. 2d 477, 484, 401 N.W.2d 170 (Ct. App. 1986)

(reasoning that the "objective of the [rape shield] reformers

was   to    reverse     the    long-standing          common        law     doctrine       that

permitted     a   defendant        accused       of   rape    to     inquire        into    the

complainant's 'character for unchastity,'" and was designed to

"increase . . . the number of rape prosecutions by removing some

of the potential for embarrassment or humiliation which inhibits
victims from reporting crimes" (quoting Rape Law Review: A Brief

Summary      of      State     Action,       Legislative            Reference         Bureau,

Informational Bulletin 75-1B-1, at 6 (1975)); Wright & Miller,

Federal Practice and Procedure, § 5372 (2d ed. 2022) (explaining

that prior to rape shield legislation in the United States, "the

defense in a rape case operated under few constraints" with

respect to "evidence concerning the character of a rape victim

and   her    prior    sexual       conduct,"      which      made    it     "difficult       to
obtain      convictions       of    rapists");        Sandoval       v.         Acevedo,   996

                                             5
                                                                 No.   2019AP1565.akz


F.2d 145, 149 (7th Cir. 1993) (stating the origins of the rape

shield   laws,   explaining      that     many      rape   and   sexual     assault

victims had engaged in sex in the past, and "allowing defense

counsel to spread the details of a woman's sex life on the

public record not only causes embarrassment to the woman but by

doing so makes it less likely that victims of rape will press

charges").

    ¶61     Before the rape shield statute, a common argument was

that "a woman of previous unchaste character is more likely to

consent to an act of sexual intercourse than is a woman who is

strictly virtuous."        Kaczmarzky v. State, 228 Wis. 247, 249, 280

N.W. 362 (1938).        A classic example of this defense tactic was

addressed by the Indiana Supreme Court in Williams v. State, 681

N.E.2d 195 (Ind. 1997).          In that case, the defendant, with the

help of an accomplice, pulled the victim into a car, pointed a

gun at the victim, and demanded the victim have sex with the

defendant.     Id. at 198.       The victim escaped by grabbing the gun

and opening the car door.           Id.       The defendant was convicted of
attempted deviate conduct and criminal confinement.                        Id.    On

appeal, the defendant argued that the trial court wrongfully

excluded    evidence      that   "on    prior       occasions    the    victim   had

committed    acts    of    prostitution        in     exchange    for    money    or

cocaine."      Id. at 200.          The defendant claimed this evidence

"support[ed]     his      defense      that     the    victim     consented      and

accompanied the men because they had promised to obtain drugs

for her."      Id.     The Indiana Supreme Court correctly concluded
that this defense was barred by the rape shield law, reasoning

                                          6
                                                                      No.    2019AP1565.akz


that "purported incidents with other men at other times [are]

offered simply to show that the victim had consented in the past

in   the     hope    the    inference       will     be   drawn   that    she      consented

here."     Id.

       ¶62     Here,       the    evidence       produced    is     not     that      from    a

defendant who seeks to prove that Lisa's prior sexual acts or

reputation are a form of propensity evidence.                             That would be

protected by the rape shield law.                    In fact, the defendant is not

introducing         the    evidence        at    issue,   whether    to     embarrass        or

intimidate the victim or for any other reason.                              Instead, the

State is introducing the victim's testimony in order to answer

the defense that the DNA in the victim's vagina was from someone

other than the defendant.                   Lisa reported her assault, assisted

the police and prosecution, and testified in a public trial

against her assailant.                No testimony was elicited as to her

reputation, character, or her predisposition to engage in sexual

activity; it was offered in answer to the defense.                           The evidence

provided was tailored in time and content, was highly relevant,
and was fundamentally legitimate.                    If the jury instead concluded

that     the     State      had     not    proven     that   Mulhern        had     sexually

assaulted Lisa, her responsive testimony was of no consequence.

       ¶63     Stated      differently,          non-conclusive     DNA     evidence         was

found in Lisa's vagina.               Mulhern contends it is not his and must

be someone else's because he did not have intercourse with her.

Lisa   answers       that        defense    by    stating    that   there       can    be    no

alternate sources because she did not have intercourse in the
prior week.         The DNA expert testified that DNA evidence of this

                                                 7
                                                                      No.    2019AP1565.akz


type does not last longer than five days.                       If the jury believed

Mulhern's       defense,       her     testimony      would        have     been        of    no

consequence.          The jury believed Lisa, and Mulhern was convicted.

       ¶64     The plain text of Wisconsin's rape shield statute does

not protect criminal defendants from evidence of the victim's

lack    of     sexual    activity.        In    sex     crime      prosecutions,             "any

evidence       concerning       the    complaining       witness's          prior       sexual

conduct or opinions of the witness's prior sexual conduct and

reputation as to prior sexual conduct shall not be admitted into

evidence."        Wis.     Stat.      § 972.11(2)(b).           "Sexual      conduct"          is

defined as "conduct or behavior relating to sexual activities of

the    complaining       witness,      including      but    not    limited        to    prior

experience       of    sexual    intercourse       or    sexual      contact,       use        of

contraceptives,            living         arrangement           and          life-style."

§ 972.11(2)(a).          This statute is well in line with rape shield

statutes throughout the country, which prohibit introduction of

the    victim's        prior    sexual     acts       and    the      victim's          sexual

reputation and predispositions.                 See, e.g., Fed. R. Evid. 412(a)
(prohibiting evidence "that a victim engaged in other sexual

behavior" and evidence of "a victim's sexual predisposition");

Fed.     R.    Evid.     404(a)(2)       (allowing       criminal         defendants           to

introduce       character      evidence    showing       "the      victim's     pertinent

trait," but subjecting that provision to "the limitations in

Rule     412     [the     federal       rape     shield]");         Ohio      Rev.           Code

§ 2907.02(D) ("Evidence of specific instances of the victim's

sexual       activity,     opinion      evidence        of   the      victim's          sexual



                                            8
                                                                              No.    2019AP1565.akz


activity,       and     reputation        evidence          of        the     victim's       sexual

activity shall not be admitted under this section . . . .").

       ¶65     "Conduct" is defined as the "[m]anner of conducting

oneself or one's life; behaviour; usually with more or less

reference to its moral quality (good or bad)." Conduct, Oxford

English      Dictionary        (2021).         The    definition            includes        how   one

behaves or acts; it does not include behavior or activity not

attributed to the individual.                        Thus, "sexual conduct" cannot

include      conduct     that     is     not    sexual.               Under    the    majority's

reading, not engaging in sexual conduct is sexual conduct.

       ¶66     The statutory explanation of "sexual conduct" further

supports this conclusion.                Wisconsin Stat. § 972.11(2)(a) states

that sexual conduct includes "conduct or behavior relating to

sexual activities."             "Sexual activities" makes it even clearer

that the statute is referring to actions of the victim that are

sexual in nature.              "Activity" is defined as "[t]he state of

being active; the quality or condition of being an agent or of

performing       an    action     or    operation;          the        exertion      of     energy,
force,    or     influence."           Activity,           Oxford        English      Dictionary

(2021).      Thus, "sexual activity" is the state of a being active

and engaging in sex or sexual behavior.                                 The definition and

plain meaning of sexual activity does not encompass the lack of

action    or    behavior.         It     is    commonly          understood          that    sexual

"activity"       and     sexual        "acts"        involve           engaging       in     sexual

behavior,      not     abstaining      or      engaging          in    non-sexual         behavior.

See,     e.g.,        Sexual     Activity           and     Satisfaction             in     Healthy
Community-dwelling             Older     Women,           U.S.        National       Library       of

                                                9
                                                                         No.   2019AP1565.akz


Medicine,       https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3246190/

(study   testing          the   existence        of     "sexual    activity"     by   asking

whether the subjects engaged in sexual acts or intercourse);

Trends in Frequency of Sexual Activity and Number of Sexual

Partners Among Adults Aged 18 to 44 Years in the US, 2000-2018,

JAMA   Network,           https://jamanetwork.com/journals/jamanetworkopen/

fullarticle/2767066 (measuring "sexual activity" in the United

States by inquiring into "sexual frequency and number of sexual

partners");         see    also       Sexually       Active,   Merriam-Webster        (2021)

("[E]ngaging in sexual relations." (Emphasis added.)).                                When a

doctor   asks       whether       a    patient        has   been   sexually     active,    no

rational      patient        would      answer        "yes"    when   the      patient    has

abstained from sex.

       ¶67    The statutory context of Wisconsin's rape shield law

supports this meaning.                State ex rel. Kalal v. Cir. Ct. for Dane

Cnty.,       2004    WI     58,       ¶46,     271     Wis. 2d 633,      681     N.W.2d 110

("[S]tatutory language is interpreted in the context in which it

is   used.").         Wisconsin's            rape     shield   statute    includes       three
exceptions.          In conformity with the plain meaning of sexual

conduct and activities, all three exceptions involve some form

of sexual behavior or activity.                       Evidence of sexual activity can

be admitted to show "complaining witness's past conduct with the

defendant"; "specific instances of sexual conduct showing the

source or origin of semen, pregnancy or disease, for use in

determining the degree of sexual assault or the extent of injury

suffered"; and "prior untruthful allegations of sexual assault
made by the complaining witness."                       Wis. Stat. § 972.11(2)(b)1.-

                                                 10
                                                               No.    2019AP1565.akz


3.   The first exception applies only if there is sexual conduct

with the defendant to introduce; evidence that the victim never

met the defendant is not included in the first exception.                        The

second    exception     involves   sexual      conduct    where       there   is    a

dispute over the origin of physical evidence.                   This exception

facially would have no relevance if the victim did not engage in

sexual activities or behaviors.               Finally, the third exception

includes accusations of sexual conduct the victim made in the

past.    The exception does not cover victim allegations that no

sexual     activity    occurred.        Therefore,       the   plain      text     of

§ 972.11(2) supports the conclusion that Lisa's testimony that

she did not engage in sexual activities in the week prior to

Mulhern's assault was admissible and proper.

     ¶68    But is it practicable to have a rule whereby the lack

of sexual conduct is admissible under the rape shield statute?

Absolutely, in particular when the victim wishes to introduce it

as an answer to a defense.         While a victim need not so testify,

it could be offered to complete the facts for the jury.
     ¶69    Other states have adopted that position, some for many

years.     See, e.g., Forrester v. State, 440 N.E.2d 475, 479 (Ind.

1982)    (holding     that   evidence    of    the   victim's        virginity     in

proving the victim's hymen was recently torn was not barred by

the rape shield statute, reasoning that "[i]t is the victim, not

the accused, that the statute was designed to shield"); People

v. Johnson, 671 P.2d 1017, 1020 (Colo. App. 1983) (explaining

that the rape shield statute "protect[s] rape and sexual assault
victims from humiliating public fishing expeditions into their

                                        11
                                                                        No.    2019AP1565.akz


past sexual conduct," but it does not prohibit "the victim from

testifying as to the lack of prior sexual activity");                               People v.

Sharpe, 918 N.W.2d 504, 513 (Mich. 2018) (holding that evidence

that the victim did not engage in sex with a man other than the

defendant        during    the     relevant       period,    in     conjunction             with

evidence      of    pregnancy,      was     not    barred     by    the        rape      shield

statute, explaining that the statute did not apply where the

victim    "has      voluntarily      offered       evidence        of   her        pregnancy,

abortion, and lack of sexual history to bolster her allegations

of    criminal      sexual   conduct");       see    also    State       v.        Boggs,    588

N.E.2d 813, 816-17 (Ohio 1992) (distinguishing false statements

of a victim where no sexual activity was involved, thus falling

outside      the    rape   shield,    from       those    statements          where      sexual

conduct did in fact take place, which would be covered by the

rape shield).

       ¶70    The    majority      states    that    rape    shield       statutes          from

other states like Michigan have different meanings because they

include the words "specific instances."                     See majority op., ¶¶37-
39.      The Michigan rape shield statute prohibits evidence of

"specific      instances      of   the    victim's        sexual    conduct."             Mich.

Comp.     Laws      § 750.520j(1).          But     the     addition          of    "specific

instances"         only    emphasizes       the     plain     meaning          of        "sexual

conduct."        If, as the majority holds, "sexual conduct" includes

the lack of sexual conduct, why would that meaning change if the

words     "specific        instances"       are    included        before          it?       The

inclusion of "specific instances" does not materially change the
meaning of "sexual conduct."

                                            12
                                                                    No.    2019AP1565.akz


       ¶71        Sexual activity does not include the lack of sexual

activity.              And   the   lack   of   sexual   behavior    does    not   become

sexual behavior simply because the scope of consideration is

widened from a specific instance to a longer period of time.

The inclusion of the words "specific instances" brings to the

fore       just       how    detached     non-sexual     activity   is     from   sexual

activity.             This analysis lends weight to the conclusion that the

lack of sexual activity is not covered by the rape shield law.

Just as in Michigan, the Wisconsin rape shield law does not

prohibit          a    victim      from   "voluntarily    offer[ing]       evidence   of

her . . . lack of sexual history to bolster her allegations of

criminal sexual conduct against defendant."                     Sharpe, 918 N.W.2d

at 513.3




       Under the majority's reasoning, the term "specific
       3

instances" supports the conclusion that the lack of sexual
conduct is excluded from the definition.      See majority op.,
¶¶38-39 (stating, "[w]e agree" that the inclusion of the words
"specific instances" is a distinguishing feature of the Michigan
rape shield statute). If that is true, the second exception to
the rape shield statute unambiguously does not apply to the lack
of sexual activity.   Wis. Stat. § 972.11(2)(b)2. (stating that
"[e]vidence of specific instances of sexual conduct showing the
source or origin of semen, pregnancy or disease" may be used to
determine "the degree of sexual assault or the extent of injury
suffered" (emphasis added)).    Therefore, if the DNA found in
Lisa's vagina were derived from semen, under the statute,
Mulhern would be able to introduce evidence showing that the
source of the semen was from another man with whom Lisa had sex
(which in this case did not exist). Because the majority holds
that the lack of sexual conduct is covered under the rape shield
statute and reasons that the words "specific instances"
incorporate conduct alone, Lisa and the prosecution would not be
able to introduce evidence that she did not engage in sex with
another man.

                                               13
                                                                        No.    2019AP1565.akz


       ¶72     Would permitting the victim to present evidence on the

lack of sexual history unjustifiably prejudice the defendant?

No.      It provides an answer to the defense presented in this

case.     The defense here was responded to by Lisa offering to

testify      about     her    lack    of     sexual       activity     in     the   relevant

timeframe for this assault.

       ¶73     All testimony admitted into evidence must be relevant

and cannot be unduly prejudicial.                         See Wis. Stat. §§ 904.02,

904.03.        No     party    contends      that     Lisa's     testimony          here   was

irrelevant, unfairly prejudicial, or duplicative.                             In fact, the

testimony      was    immensely       relevant       to    a   central      issue     in   the

case:    whether       the    DNA    evidence       was    derived     from     Mulhern     or

another man.          Furthermore, Lisa's testimony only had weight to

the extent that the jury found her credible.                           Lisa's testimony

merely supplemented expert testimony that male DNA would not

remain    in    the    vagina       longer    than    five     days.        Regardless      of

Lisa's testimony,             the jury could have concluded that the male

DNA was derived from someone other than Mulhern.
       ¶74     No    one   argues     that    the     admission      of     this    evidence

prevented Mulhern from presenting a full defense.                             Further, the

rape shield statute has an exception that allows defendants such

as Mulhern to introduce evidence of prior sexual history to

prove the "source or origin of semen, pregnancy or disease."

Wis. Stat. § 972.11(2)(b)2.; see also Sandoval, 996 F.2d at 149

("[A] rape shield statute cannot constitutionally be employed to

deny     the        defendant       an     opportunity         to      introduce       vital
evidence."); Gagne v. Booker, 680 F.3d 493, 514 (6th Cir. 2012)

                                              14
                                                                        No.   2019AP1565.akz


(explaining      under     established             United    States         Supreme      Court

precedent, "the Constitution guarantees criminal defendants a

meaningful opportunity to present a complete defense——such that

the court may not exclude competent, reliable evidence central

to the defendant's claim of innocence, in the absence of any

valid state justification" (cleaned up)); Sharpe, 918 N.W.2d at

513 n.10 ("[Under the Constitution] [t]he admission of [the lack

of sexual conduct] may open the door to the introduction of

evidence whose admission may otherwise have been precluded by

the rape-shield statute.").

       ¶75    Under existing law, Mulhern already had the right to

introduce evidence proving that physical evidence of the crime

came from another individual.                      The unfortunate result of the

majority's holding is that sexual assault victims are prohibited

from   fully    contesting       that    defense       even       if   they   wish    to   so

testify.

       ¶76    Wisconsin rape shield caselaw has stated that victims

are barred from presenting testimony on the lack of their sexual
history.        See     State     v.    Clark,        87     Wis. 2d 804,         810,     275

N.W.2d 715 (1979); State v. Gavigan, 111 Wis. 2d 150, 159, 330

N.W.2d 571 (1983); State v. Mitchell, 144 Wis. 2d 596, 600, 609,

424    N.W.2d 698      (1988);    State       v.    Bell,    2018      WI   28,   ¶63,     380

Wis. 2d 616, 909 N.W.2d 750.              However, this conclusion was based

on    the    State's   concessions.            Instead       of    precedent      based    on

concessions,      we     should        rely    on     the     existence        of     strong

adversarial briefing and litigation.                        See State ex rel. First
Nat'l Bank of Wis. Rapids v. M&I Peoples Bank of Coloma, 95

                                              15
                                                                              No.   2019AP1565.akz


Wis. 2d 303,           309,      290    N.W.2d 321         (1980)     (reasoning          that   the

whole    premise         of      standing      in    court    is     to    "insure        that   the

dispute       sought        to    be    adjudicated          will    be    presented        in   an

adversary context and in a form historically viewed as capable

of    judicial         resolution").             Because     the     State     conceded      these

points       in    prior      cases,     the     Wisconsin         Supreme     Court       did   not

provide detailed or thorough analysis.                         See Clark, 87 Wis. 2d at

810; Gavigan, 111 Wis. 2d at 159; Mitchell, 144 Wis. 2d at 600,

609; Bell, 380 Wis. 2d 616, ¶63.                         Prosecutors have an obligation

to fully and zealously represent the interests of the State,

just as defense attorneys must fully represent their clients.

See     In        re   Disciplinary            Proceedings          Against      Kraemer,        200

Wis. 2d 547, 557, 547 N.W.2d 186 (1996) ("The attorney-client

relationship           is     grounded      in      trust:    the     client's      justifiable

expectation that the lawyer retained will act in the client's

best    interests.").                 While    the       State's     newly     asserted      legal

arguments are correct, for a majority of this court the State's

positions are too little, too late.                          The State's concessions of
the past should not impact our full analysis of the statutory

language at issue.

       ¶77        We should not be bound by our prior precedents, which

were    the       product        of    party     concessions         and   did      not    involve

thorough vetting and analysis.                       Compare State v. Roberson, 2019

WI 102, ¶¶51-57, 389 Wis. 2d 190, 935 N.W.2d 813 (overturning a

decision from this court when it was not legally supported by

United States Supreme Court precedent upon which the decision
was based), with Hennessy v. Wells Fargo Bank, 2022 WI 2, ¶32,

                                                    16
                                                                        No.    2019AP1565.akz


400 Wis. 2d 50, 968 N.W.2d 684 ("There is no indication that the

prior decisions were wrongly decided, unsound in principle, or

subject to change due to newly ascertained facts."); see also

State v. Jackson, 2011 WI App 63, ¶14, 333 Wis. 2d 665, 799

N.W.2d 461         (agreeing     that       "a      concession      for    the       sake    of

argument,     which       is   adopted      by   the    supreme     court      and    is    not

thereafter         the    subject      of      studied        discussion,        cannot      be

considered as a holding worthy of precedential value").

      ¶78     Instead, the majority should apply the plain language

of Wis. Stat. § 972.11 and conclude here that the lack of sexual

conduct is not sexual conduct when the victim wishes to counter

a   defense      such     as   the    one     here.       The    rape     shield      statute

protects victims from harassment and intimidation.                             Vonesh, 135

Wis. 2d at 484; Wright & Miller, supra ¶60 § 5372;                                  Sandoval,

996 F.2d at 149; see Kaczmarzky 228 Wis. at 249; Williams, 681

N.E.2d at 200.            It should not protect sexual assailants from

having their victims provide relevant testimony against them.

      ¶79     Of     course,     it      is      within       the   province         of     the
Legislature to consider whether Wis. Stat. § 972.11 should be

amended     so     that    victims       can        provide     willing       and    relevant

evidence at sexual assault trials.                        The rape shield statute

should not hinder victims' ability to assist in the prosecution

of their assailants.                 It is written to be a shield for the

victim, not a sword used by the defense.

      ¶80     I agree with the majority that the evidence in this

case is overwhelming.            I disagree that there was error.                      As the
majority correctly concludes, the exclusion of Lisa's testimony

                                               17
                                                             No.    2019AP1565.akz


as to the lack of her sexual conduct was in this case harmless.

Majority op., ¶¶43-52.          That will not always be the case.             And

under   the    majority's      reading    of   the   rape   shield     law,   the

prosecution and victim will be prohibited from fully contesting

the defense.       In the process, truth will be a casualty, and

justice with it.

    ¶81       Because   the    rape   shield    statute     does    not   always

prohibit      victims   from     testifying     against     their    assailants

regarding the lack of sexual conduct, I respectfully concur.

    ¶82       I am authorized to state that Justice REBECCA GRASSL

BRADLEY joins this concurrence.




                                         18
    No.   2019AP1565.akz




1